United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-2856
                                   ___________

Marilyn J. Bryant,                     *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Southern District of Iowa.
Monfort Pork Plant; Con Agra, Inc.,    *      [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                         Submitted: December 3, 1997

                              Filed: December 10, 1997
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Marilyn J. Bryant appeals from the district court’s1 entry of summary judgment
in favor of her former employer in her sex discrimination action. Having reviewed the
record and the parties’ submissions on appeal, we conclude that summary judgment
was properly entered. Because an extended opinion would serve no precedential value,
we affirm without further discussion. See 8th Cir. R. 47B.



      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-